Title: To Alexander Hamilton from Thomas Lloyd Moore, 3 October 1799
From: Moore, Thomas Lloyd
To: Hamilton, Alexander


          
            Sir
            Camp Bristol October 3d. 1799
          
          Yours of the 30th. Ulto. I recd. yesterday. The particular subject of the dispute between Cap. Johnston & Lt. Irving was this. Cap. Johnston advocated the French nation by saying that notwithstanding the treatment we have recd. he would rather take part with it, than with Great Britain, or words to this effect. The other expressed himself warmly in favor of G. Britain and (I believe) declared himself to be a British Subject. Cap. Johnston on this made use of very harsh language to Lt. Irving. It being in Lt. Sharps tent he interfered not in the political dispute but rather to protect Lt. Irving from (what he thought) Insult. The affair now took a turn, and some violent language passed between Cap. Johnston & Lt. Sharp, which ended as You have been informed. I ought to mention that I beleive Cap. Johnston, in his argument meant to speak in a friendly manner of the Nation, but did not go so far as to advocate french principles, if there can be this distinction made. And at any rate the Acct. must be confused owing to the state in which the parties were at the time.
          I understand Sir that You are now about fixing on the Spot for our Winter Qrs. I should beg leave to recommend that my Regt. be station’d in the Barracks at Carlisle. Upon enquiry I find that there is a part sufficient of those Barracks in a state of repair, to admit one Regt. and if it is your wish that the recruiting business should go on briskly during the Winter, this would most certainly accelerate the object. Carlisle being in the center of my recruiting Circle, Recruits can be conveniently brought in, Officers sent off and occasionally relieved. The field Officers can give their aid, added to this we shall have no desertion and the Regiment will have comfortable Qrs. in a plentiful Country. On the other hand if we are taken to the vicinity of the North River (which is conjecture) the recruiting parties of the Regt. will be so remote as to be scarcely under my controul, the troops being taken so far from home not yet inured to military service, will be apt to desert; and I shall be under the necessity of ordering on one of the Majors, which will weaken the recruiting service; and leave a Circle too large for the superintendence of one field Officer. In taking these remarks into consideration I beg You will not suppose me influenced by motives of personal convenience, it is entirely the comfort of the Regiment, and good of the service I have at heart.
          I am Sir with the greatest respect your obedt. servant
          
            Thomas. L. Moore Lt. Col.
             commdr. 10th Reg.
          
          
            P.S. The Regimental Return was forwarded to You Yesterday.
          
          Genl Hamilton.
        